DETAILED ACTION
Status of the Application
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending and examined. 
3	This Office Action is in response to the Amendments and Remarks filed on December 10, 2020.  
4.	The objection to the specificaiton is withdrawn in view of Applicant’s amendments to the claims. 
6	The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims. 
7.	The rejection of claims 1-20 under 35 U.S.C. 112(a) for improper deposit of biological material is withdrawn in view of Applicant’s submission of the Declaration of Warwick Stiller and the attached evidence of the deposit. 
8.	The rejection of claims 10, 11, 12, and 16-18 under 35 U.S.C. 112(a) for lack of written description is withdrawn in view of Applicant’s amendments to the claims. 
9.	The rejection of claim 5 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s amendments to the claim. 
10.	The rejection of claims 1-3, 16, 19, and 20 under 35 U.S.C. 102 is withdrawn in view of Applicant’s argument and amendments to the claims. 
11.	The rejection of claims 1, 4-6, 8-18, and 21 under 35 U.S.C. 103 is withdrawn in view of Applicant’s arguments. 
Claim Objections
12.	Claims 1-6, 9, 10, and 16-18 are objected to because of the following informalities: 
	In claim 1, line 2, the antecedent for the first instance of the term “comprising” is unclear, and the claim should be amended to clarify it. 
	In claim 2, in line 1, the parenthetical should be deleted. 
	In claim 3, line 3, the phrase “tissue or organ of said plant comprising the genotype of Sicot 711RRF” should be amended to clearly indicate the antecedent for the term “comprising.”
	Similarly, in claim 4, line 2, the antecedent for the term “comprising” is unclear and the claim should be amended to indicate said antecedent. 
	In claims 5 and 7, the term “Sicot711RRF” should be amended to recite “Sicot 711RRF,” for consistency with the rest of the claims. 
	In claim 6, line 3, the term “or” should be replaced with “and” to reflect proper Markush language. 
	In claim 9, the term “which comprises” should be amended to recite “further comprising” for proper antecedence with the method of claim 8. 
	In claim 10, the term “F1 hybrid” should be amended to recite “The F1 hybrid” for proper antecedence with claim 8. 
	In claim 16, lines 3-4, the phrase “with said nucleic acid molecule” following the term “Sicot 711RRF;” and in lines 4-5, the phrase “comprising the genotype of Sicot 711RRF with said nucleic acid molecule” are objected to for the following reason.  Given that the claimed plant is required to comprise the genotype of variety Sicot 711RRF with otherwise express all of the morphological and physiological characteristics of Sicot 711RRF, the two instances of the phrase “with said nucleic acid molecule” in lines 3-4 and 5 introduce ambiguity in the relationship between the cotton plant recited in the preamble and the cotton plant “otherwise expressing all of the morphological and physiological characteristics of Sicot 711RRF.”  It is suggested that “with said nucleic acid molecule,” in lines 3-4; and the phrase “comprising the genotype of Sicot 711RRF with said nucleic acid molecule,” in lines 4-5 be deleted. 	Similarly, in claims 17 and 18, the phrase “with said nucleic acid molecule,” at the end of each claim presents a similar issue and should be deleted for the same reason as set forth for claim 16. 
	Claims 17 and 18 are further objected to because antecedent for the term “comprising” is unclear in each of the claims.  Appropriate correction is required. 
Claims 8, 12, 14, 15, 19, and 20 are objected to as being dependent upon an objected base claim. 
Claim Rejections - 35 USC § 112(a)
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
14.	Claim 13 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicant claims a seed produced by the method of claim 12.  Claim 12 is directed to a method of producing cotton seed by growing the F1 hybrid cotton plant, which F1 hybrid was, in turn, produced by growing the F1 seed of claim 10.  Claim 13 will thus encompass an F2 progeny of the claims variety. 
Applicant describes the plants of cotton variety Sicot 711RRF by describing its parentage and morphological and physiological characteristics (paragraphs 0025-0036; Tables 1-5).  Given that the F1 hybrid will comprising 50% of the genetic material of variety Sicot 711RRF, Applicant thus has also described the F1 hybrid plants wherein one of the parent varieties is Sicot 711RRF.
	Applicant does not describe hybrid cotton seed of any filial generation other than F1, such as the F2.  Applicant has described only cotton variety Sicot 711RRF with the characteristics listed in the specification, and its F1 hybrid.  The F2 seed of claim 13 can produce cotton plants with varying genotypes and phenotypes which have not been described and thus were not in Applicant's possession at the time of filing.  
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an 
The claim is a “reach through” claim in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus.  (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
Response to Arguments. 
Applicant argues that the amendments to the claims overcome the rejection (page 9 of the Remarks).  While the rejection has been modified to reflect said amendments, claim 13 would still encompass the seed of the F2 generation and remains rejected.  
Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



16.	Claims 7 and 11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plant Varieties Journal (November 2, 2010, Vol. 23, No. 3, pages 48 and 139-142), taken with the evidence of Dow AgroSciences Australia (Risk assessment and risk management plan, DIR 040/2003, November 2003).
The claims are drawn to a part of the claimed variety Sicot 711RRF or of its hybrid, wherein the part thereof could be reasonably interpreted as cotton fiber. 
The instantly claimed variety Sicot 711RRF is an Upland cotton plant (Gossypium hirsutum) having cotton fibers with the length of 1.19 inches, fiber strength of 30.4, micronaire of 4.3, and fiber uniformity of 82.4% (see Tables 2-5).
Plant Varieties Journal (2010) teaches an Upland cotton variety Sicot 71RRF that has fibers with the length of 30.3 mm (1.196 inches), strength of 30.90, micronaire of 4.3, and fiber uniformity of 85.1% (pages 142).  It is also noted that variety Sicot 71RRF shares the CP4 transgene with the instant variety (see page 139 of the Plant Varieties Journal publication). 
Dow AgroSciences teaches that cotton fibers do not reliably contain DNA or protein (pg. 28, paragraph 115).  
	Given the evidence of Dow AgroSciences, one of ordinary skill in the art would not be able to reliably distinguish a cotton fiber of a particular Gossypium hirsutum plant from a cotton fiber obtained from another Gossypium hirsutum plant.  Thus, the fibers of cotton variety Sicot 71RRF of the Plant Varieties Journal (2010) would be indistinguishable from the fibers of the instantly claimed variety, and the disclosure of the Plant Varieties Journal anticipates instant claims 7 and 11. 
Response to Arguments. 
	Applicant argues that the art teaches identifying DNA in cotton fibers.  Applicant cites Ibrahim et al (BioRxiv, January 24, 2019) and U.S. Patent 9,371,564 for support (pages 13-14 of the Remarks).
	Applicant’s argument is not found to be persuasive.  The ‘564 patent teaches that one can distinguish between cotton fibers from different varieties based on transgenic events present in said varieties.  However, in the instant case, variety Sicot 71RRF appears to share all of the transgenic events with the instant variety.  Moreover, the fibers recited in the instant claims are not required to comprise any transgenes.  As such, the argument is directed to the limitations that are not in the claims. 
	Moreover, while it might be possible to detect DNA in some cotton fibers, it is undisputed that at least some fibers will not reliably contain DNA.  The claims encompass any and all fibers of the claimed cotton variety and its F1 hybrid.  These fibers will necessarily include those in which DNA cannot be detected.  This is consistent with the teachings of Dow AgroSciences, cited in the rejection, and with the art cited by Applicant.  The rejection is maintained.
Conclusion
17.	No claims are allowed. 
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662